Case 4:18-cv-00442-ALM-CMC Document 143 Filed 05/29/20 Page 1 of 6 PageID #: 7795



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

  ED BUTOWSKY,                                   §
                                                 §
                                                 §
       Plaintiff,                                §
                                                 §
  V.                                             §       CIVIL ACTION NO.
                                                 §
  DAVID FOLKENFLIK, ET AL.,                      §       4:18-CV-00442-ALM
                                                 §
                                                 §
                                                 §
       Defendants.                               §
                                                 §


          DEFENDANTS’ REPLY TO PLAINTIFF’S RESPONSE TO DEFENDANTS’
                     NOTICE OF SUPPLEMENTAL EVIDENCE


           In his Response to Defendants’ Notice of Supplemental Evidence (the “Response”),

  Plaintiff concedes that his document production to date has been “very inadequate.” (Resp. at 1.)

  While Defendants appreciate Plaintiff’s newfound candor, the Response does not resolve

  Defendants’ request for adequate responses to Interrogatories 7, 12, and 14. See Dkt. 85 at 1.

           Further, this acknowledgment comes after months of motion practice and repeated

  misrepresentations that Plaintiff had fully complied with Defendants’ discovery requests.

  Plaintiff represented to Defendants on multiple occasions that “Plaintiff’s document production

  was completed” and that Defendants “now have all of Plaintiff’s documents.” (See Mot. to

  Compel, Dkt. 85, at Exhibit 15.) He made similar representations to this Court. (Pl.’s Resp. &

  Mem. in Opp. to Defs.’ Mot. to Compel, Dkt. 90, at 1.) (“Plaintiff has produced all responsive

  documents in his possession and control.”). Only after Defendants repeatedly demonstrated the

  incompleteness of his discovery responses did he finally admit that these statements were untrue.



  DEFENDANTS’ REPLY TO RESPONSE REGARDING NOTICE OF SUPPLEMENTAL EVIDENCE                     PAGE 1
  4845-8888-4413 v.3
Case 4:18-cv-00442-ALM-CMC Document 143 Filed 05/29/20 Page 2 of 6 PageID #: 7796



             Plaintiff’s recent concession does nothing to address the significant expense Defendants

  incurred seeking discovery from Plaintiff or the months of delay that resulted from Plaintiff’s

  repeated refusal to honor his discovery obligations. 1 Nor does it allay Defendants’ well-founded

  concerns that, if left unchecked, Plaintiff may yet again prove either unable or unwilling to

  conduct a comprehensive search of his devices, documents, email accounts, and cloud storage

  accounts.

             The Response cites Plaintiff’s ongoing health problems as the primary reason for his

  failure to adequately respond to Defendants’ discovery requests. (Response at 1.) Yet, as

  Defendants explain in their Motion to Compel, Plaintiff’s representations of “completeness” pre-

  dated any claim of health-related delay in document production. Simply put, the issue is one of a

  wholesale failure to abide by the Federal Rules of Civil Procedure and his discovery obligations.

             Plaintiff’s newfound acknowledgement that his prior production was insufficient does not

  obviate the need for this Court to grant Defendants’ Motion to Compel. To the contrary,

  Plaintiff’s Response only serves to underscore the importance of Court intervention to ensure

  Plaintiff’s compliance with his discovery obligations. Having been confronted with the

  inadequacy of his prior discovery responses—and his misrepresentations about those

  responses—Plaintiff is now asking Defendants and this Court to take him at his word.

  Defendants should not be required to be so trusting, particularly in light of Plaintiff’s past

  misrepresentations about his previous document productions.

             Finally, although the Response indicates that Mr. Clevenger has taken over as lead

  counsel, Mr. Clevenger is no newcomer to this lawsuit. To the contrary, he has been involved as

  counsel of record for Plaintiff from the very outset of this litigation. (See Compl., Dkt. 1.)

  Plaintiff mistakenly appears to believe that minimizing his counsel’s actions in a case absolves

  1
      The parties will be submitting an Agreed Motion to Modify Scheduling Order.


  DEFENDANTS’ REPLY TO RESPONSE REGARDING NOTICE OF SUPPLEMENTAL EVIDENCE                      PAGE 2
  4845-8888-4413 v.3
Case 4:18-cv-00442-ALM-CMC Document 143 Filed 05/29/20 Page 3 of 6 PageID #: 7797



  the Plaintiff from the responsibility of complying with the Federal Rules, including Rules 11, 26,

  and 37. 2 And, despite attesting almost two months ago that he “was not familiar with the

  evidence obtained by or exchanged between the parties,” 3 Mr. Clevenger’s lead role has not

  remedied the dearth of documents produced by Plaintiff. Nevertheless, Plaintiff asks this Court

  to take him at his word that Plaintiff’s past misstatements will not be repeated. Regardless of

  who is acting as lead counsel, Defendants have no assurances that either of Plaintiff’s attorneys

  will ensure that all of Plaintiff’s accounts and devices are adequately searched absent the relief

  Defendants have requested from this Court.

            In light of Plaintiff’s track record of incomplete discovery responses and

  misrepresentations about those responses, this Court should exercise its “broad discretion to

  control . . . discovery.” Mayo v. Tri-Bell Indus., Inc., 787 F.2d 1007, 1012 (5th Cir. 1986).

  Accordingly, this Court should grant Defendants’ Motion to Compel and require the following:

           1.          Plaintiff must retain a third-party vendor mutually acceptable to Defendants to

                       conduct a forensic examination, at Plaintiff’s expense, of each of his e-mail

                       addresses, 4 shared email accounts, cloud storage accounts, apps, messaging

                       platforms, 5 hard document files, and devices, including but not limited to

                       computers, mobile phones, iPads, and tablets. The parties shall establish

                       appropriate search terms within 15 days of any Order requiring a forensic

                       examination. The forensic examination shall be completed within 30 days of the

  2
    See Plaintiff’s Sur-Reply in Opposition to Defendants’ Motion for Sanctions [Dkt.. 125], fn. 1 in which Mr.
  Clevenger admits that “even now he has not finished reviewing everything in the file.” See also Declaration of Ty
  Clevenger, Dkt. 125-1, stating Clevenger “played no role in drafting” the complaints in the case despite being a
  signatory to each of them.
  3
    See Declaration of Ty Clevenger, Dkt 125-1, at 1-2.
  4
    Including but not limited to: ebutowsky@gmail.com; ed@chapwoodinvestments.com; ebutowsky@icloud.com;
  Edbyc9293@yahoo.com;          googie18@aol.com;       butowsky32@gmail.com;        edwardbutowsky@gmail.com;
  googie32@protonmail.com.
  5
    NPR has identified at least four such accounts referenced in third-party documents—Signal, Wickr, Gizmo, and
  Telegraph.


  DEFENDANTS’ REPLY TO RESPONSE REGARDING NOTICE OF SUPPLEMENTAL EVIDENCE                                  PAGE 3
  4845-8888-4413 v.3
Case 4:18-cv-00442-ALM-CMC Document 143 Filed 05/29/20 Page 4 of 6 PageID #: 7798



                       search terms being agreed upon, and the documents produced within 30 days of

                       the completion of the forensic exam.

           2.          Plaintiff must certify to the Court within 30 days of any Order granting

                       Defendants’ Motion to Compel that he has produced to Defendants—and will

                       continue to produce on a rolling basis as required by Rule 26(e)—all documents

                       and communications that Plaintiff has produced or received in connection with

                       any of the following lawsuits and/or arbitrations arising therefrom, including

                       deposition transcripts with exhibits, declarations, other testimony, and copies of

                       unredacted pleadings and exhibits to pleadings: 6

                       a. Wheeler v. Twenty-First Century Fox, Inc., et. al., Case No. 1:17-CV-05087,
                          filed in the United States District Court for the Southern District of New York.

                       b. Rich v. Butowsky et al., Case No. 1:18-cv-681-RJL filed in the United States
                          District Court for the District of Columbia.

                       c. Rich v. Fox News Network, LLC, et al., Case No. 1:18-cv-2223 filed in the
                          United States District Court for Southern District of New York.

                       d. Butowsky v. Democratic National Committee, Case No. 4:19-cv-00582, filed
                          in the Eastern District of Texas on August 1, 2019.

                       e. Butowsky v. Gottlieb, et al., Case No. 4:19-cv-00180, filed in the Eastern
                          District of Texas on March 12, 2019.

                       f. Butowsky v. Susman & Godfrey, LLP, Cause No. 416-01222-2019, filed in
                          Collin County, Texas on March 6, 2019.

                       g. Butowsky v. Wigdor, Case No. 4:19-cv-00577, filed in the Eastern District of
                          Texas on July 31, 2019.

                       h. Chapwood Capital Investment Mgmt., LLC v. Charles Schwab Corp., Case
                          No. 4:18-cv-00287, filed in the Eastern District of Texas on April 23, 2018.



  6
    In a related case, Rich v. Fox News Network, LLC, et al., Mr. Butowsky has apparently produced certain responsive
  documents to co-defendant Fox News but has refused to produce those very same documents to the plaintiffs in that
  lawsuit, Joel and Mary Rich. See Letter Motion, Rich v. Fox News Network LLC, et al., No. 18-cv-2223 (S.D.N.Y.
  May 22, 2020), ECF No. 145.


  DEFENDANTS’ REPLY TO RESPONSE REGARDING NOTICE OF SUPPLEMENTAL EVIDENCE                                    PAGE 4
  4845-8888-4413 v.3
Case 4:18-cv-00442-ALM-CMC Document 143 Filed 05/29/20 Page 5 of 6 PageID #: 7799



                       i. Chapwood Capital Investment Mgmt., LLC v. Charles Schwab Corp., Case
                          No. 4:18-cv-00548, filed in the Eastern District of Texas on August 3, 2018.

                       j. Clevenger v. U.S. Dep’t of Justice, Case No. 1:18-cv-01568, filed in the
                          Eastern District of New York on March 14, 2018.

           3.          Plaintiff and his counsel must provide declarations to the Court within 60 days of

                       any Order granting Defendants’ Motion to Compel describing the search they

                       have conducted for all documents and communications responsive to NPR’s

                       requests for production and certify that they have produced all responsive, non-

                       privileged documents and communications within Plaintiffs possession, custody,

                       or control to Defendants.

           4.          Plaintiff produce unaltered, unredacted versions of the documents he has already

                       produced.

           5.          Plaintiff provide responses to Interrogatories No. 7, 12, and 14.

                                                    Respectfully submitted,

                                                    By: /s/ Laura Lee Prather
                                                    Laura Lee Prather
                                                    State Bar No. 16234200
                                                    laura.prather@haynesboone.com
                                                    Wesley D. Lewis
                                                    State Bar No. 24106204
                                                    wesley.lewis@haynesboone.com
                                                    HAYNES AND BOONE, LLP
                                                    600 Congress Avenue, Suite 1300
                                                    Austin, Texas 78701
                                                    Telephone: (512) 867-8400
                                                    Telecopier: (512) 867-8470

                                                    David H. Harper
                                                    State Bar No. 09025540
                                                    david.harper@haynesboone.com
                                                    2323 Victory Avenue, Suite 700
                                                    Dallas, Texas 75219
                                                    Telephone: (214) 651-5000
                                                    Telecopier: (214) 651-5940


  DEFENDANTS’ REPLY TO RESPONSE REGARDING NOTICE OF SUPPLEMENTAL EVIDENCE                          PAGE 5
  4845-8888-4413 v.3
Case 4:18-cv-00442-ALM-CMC Document 143 Filed 05/29/20 Page 6 of 6 PageID #: 7800




                                               David J. Bodney
                                               admitted pro hac vice
                                               bodneyd@ballardspahr.com
                                               Ian O. Bucon
                                               admitted pro hac vice
                                               buconi@ballardspahr.com
                                               BALLARD SPAHR LLP
                                               1 E. Washington Street, Suite 2300
                                               Phoenix, Arizona 85004-2555
                                               Telephone: 602.798.5400
                                               Fax:         602.798.5595

                                               Attorneys for Defendants



                                  CERTIFICATE OF SERVICE

           The undersigned counsel certifies that on May 29, 2020, the foregoing document was

  electronically submitted to the Clerk of the U.S. District Court for the Eastern District of Texas,

  using the electronic case filing system and served on all counsel of record via ecf/Pacer.



                                                /s/ Laura Lee Prather
                                                Laura Lee Prather




  DEFENDANTS’ REPLY TO RESPONSE REGARDING NOTICE OF SUPPLEMENTAL EVIDENCE                      PAGE 6
  4845-8888-4413 v.3
